Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brandon Chan, Applicant’s Representative on May 19, 2021.
In the claims: 
Claim 3:  in claim 3, after “and NH2” INSERT: - -; X represents CH2; 
and R1, R2, R3, and R4 are as defined in claim 1 - -.

Claim 4:  in claim 4, after “formula (II)” DELETE “is defined as follows: wherein X” and INSERT:- - as defined in claim 3, wherein - -.

In claim 4 before end period DELETE “, or
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”.
Claim 7:  in claim 7 DELETE “claim 3” and INSERT: - - claim 4 - -.
DETAILED ACTION
This Office Action is responsive to Applicant's Supplemental Amendment, filed May 17, 2021. As filed on 5/17/2021, claims 1-7 are pending, of which claims 1, 3-5 are amended. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1 and 2 under 35 U.S.C. § 112 first paragraph  is withdrawn per amendments to claims to redefined chemical formula (I) and to specify X is CH2-. 
2. The rejection of claims 1 and 2 under 35 U.S.C. § 112 second paragraph is withdrawn per claim amendments to delete “e.g.” and parenthesis, to redefine formula (I) and variables.
3. The objection to claims has been addressed by amendment. 
Allowable Subject Matter
Claims 1, 2, and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claims 3-5, 7 directed to the  method of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 07/08/2020 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1-7 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula I and method of preparation of thereof are novel and non-obvious over the prior art. 
The closest prior art is of record. The prior art does not teach compounds of formula I wherein the substituent groups X, R1-R4, Y1-Y3, A are  as required by instant.

prior art.
Conclusion
Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622